MAGER, Judge
(dissenting):
The dilemma in which an appellate court finds itself when reviewing an order of the trial court granting a new trial on the ground that the verdict was against the manifest weight of the evidence is perhaps best illustrated by the decision of Russo v. Clark, supra. Having first quashed the decision of the district court of appeal, which had reversed the trial court’s grant of a new trial, the Supreme Court, on rehearing, in a four-to-three decision, reversed its own position and reinstated the decision of the district court of appeal (and the jury verdict). In my opinion, and for the reasons more specifically set forth in Pittman v. Smith, Fla.App.1971, 252 So.2d 279, I am inclined to leave the trial court’s determination undisturbed. Cf. Hubbard v. Brown, Fla.App.1972, 262 So.2d 267. I therefore respectfully dissent.